DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022, 09/23/2021, 04/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "The broadband source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-8, depends on claim 2, therefor also rejected under 35 USC 112b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 12-13, 18, 26-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-17, 19-29 of co-pending application 17/696,653. 
Below is the table of comparison between claims in cases involved in this double patenting rejection. 

Subject Application Claim Text 
Application # 17/223,942 (hereafter ‘942)
Conflicting Patent Claim Text
Co-pending Application # 17/696,653 (hereafter ‘653)
1. A laser-sustained plasma light source comprising: a gas containment structure for containing a gas; one or more gas inlets fluidically coupled to the gas containment structure and configured to flow the gas into the gas containment structure; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; a laser pump source configured to generate an optical pump to sustain a plasma in a region of the gas containment structure within an inner gas flow within the vortex gas flow; and a light collector element configured to collect at least a portion of broadband light emitted from the plasma.
1. A laser-sustained light source comprising: a gas containment structure for containing a gas, wherein the gas containment structure comprises a body, a neck, and a shaft; a plurality of nozzles position in or below the neck of the gas containment structure; a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles; one or more gas inlets fluidically coupled to the gas delivery lines for providing gas into the plurality of gas delivery lines; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; a gas seal positioned at a base of the gas containment structure; a laser pump source configured to generate an optical pump to sustain a plasma in a region of the gas containment structure within an inner gas flow within the vortex gas flow; and a light collector element configured to collect at least a portion of broadband light emitted from the plasma.
3. The broadband source of claim 1, wherein the one or more gas inlets comprise at least a first gas inlet and wherein the one or more gas outlets comprise at least a first gas outlet.
6. The laser-sustained source of claim 1, wherein the one or more delivery lines are inclined in a spiral arrangement.
7. The laser-sustained source of claim 6, wherein the one or more gas inlets are positioned at the periphery of the gas seal and the one or more outlets are positioned at the center of the gas seal.
7. The laser-sustained source of claim 6, wherein the one or more gas inlets are positioned at the periphery of the gas seal and the one or more outlets are positioned at the center of the gas seal.
7. The broadband source of claim 1, wherein the one or more gas inlets are positioned on the same side of the gas containment structure as the one or more gas outlets.

15. The broadband source of claim 1, wherein the one or more gas inlets are positioned on the same side of the gas containment structure as the one or more gas outlets.

8. The broadband source of claim 7, wherein the vortex gas flow direction through the plasma region is in an opposite direction of an inlet gas flow from the one or more inlets.
16. The broadband source of claim 15, wherein the vortex gas flow direction through the plasma region is in an opposite direction of an inlet gas flow from the one or more inlets. 
9. The laser-sustained light source of claim 1, where one or more of the gas inlets are positioned at a peripheral portion of the gas containment structure and one or more of the gas outlets are positioned at a center portion of the gas containment structure.
17. The laser-sustained source of claim 1, wherein the plurality of nozzles and the one or more outlets are positioned at a bottom portion of the body of the gas containment structure.
12. The laser-sustained light source of claim 1, wherein the one or more gas inlets include a gas nozzle for flowing gas through the gas containment structure.
1. “a plurality of nozzles position in or below the neck of the gas containment structure”
13. The laser-sustained light source of claim 12, wherein the gas nozzle comprises a converging gas nozzle for generating a gas jet.
1” a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles”
18. The laser-sustained light source of claim 1, wherein the gas containment structure comprises at least one of a plasma cell, a plasma bulb, or a plasma chamber.  

19. The laser-sustained source of claim 1, wherein the body of the gas containment structure comprises at least one of cylindrical body, a spherical body, or an ellipsoidal body.
19. The laser-sustained light source of claim 1, wherein the gas contained within the gas containment structure comprises at least one Xe, Ar, Ne, Kr, He N2, H20, 02, H2, D2, F2, CF6, or a mixture of two or more Xe, Ar, Ne, Kr, He, N2, H20, 02, H2, D2, F2, or CF6.
21. The laser-sustained light source of claim 1, wherein the gas contained within the gas containment structure comprises at least one Xe, Ar, Ne, Kr, He N2, H20, 02, H2, D2, F2, CF6, or a mixture of two or more Xe, Ar, Ne, Kr, He, N2, H20, 02, H2, D2, F2, or CF6.
20. The system of claim 1, wherein the light collector element comprises an elliptical, parabolical, or spherical light collector element.
22. The system of claim 1, wherein the light collector element comprises an elliptical, parabolical, or spherical light collector element.
21. The system of claim 1, wherein the pump source comprises: one or more lasers.
23. The system of claim 1, wherein the pump source comprises: one or more lasers.
22. The system of claim 23, wherein the pump source comprises: at least one of an infrared laser, a visible laser, or an ultraviolet laser.

24. The system of claim 21, wherein the pump source comprises: at least one of an infrared laser, a visible laser, or an ultraviolet laser.
23. The system of claim 1, wherein the light collector element is configured to collect at least one of broadband infrared, visible, UV, VUV, or DUV light from the plasma.
25. The system of claim 1, wherein the light collector element is configured to collect at least one of broadband infrared, visible, UV, VUV, or DUV light from the plasma.
24. The system of claim 1, further comprising: one or more additional collection optics configured to direct a broadband light output from the plasma to one or more downstream applications.
26. The system of claim 1, further comprising: one or more additional collection optics configured to direct a broadband light output from the plasma to one or more downstream applications.
25. The system of claim 26, wherein the one or more downstream applications comprises at least one of inspection or metrology.
27. The system of claim 24, wherein the one or more downstream applications comprises at least one of inspection or metrology.
26. A characterization system comprising: a laser-sustained light source comprising: a gas containment structure for containing a gas; one or more gas inlets fluidically coupled to the gas containment structure and configured to flow the gas into the gas containment structure; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; a laser pump source configured to generate an optical pump to sustain a plasma in a region of the gas containment structure within an inner gas flow within the vortex gas flow; and a light collector element configured to collect at least a portion of broadband light emitted from the plasma; a set of illumination optics configured to direct broadband light from the laser- sustained light source to one or more samples; a set of collection optics configured to collect light emanating from the one or more samples; and a detector assembly.

28. A characterization system comprising: a laser-sustained light source comprising: a gas containment structure for containing a gas, wherein the gas containment structure comprises a body, a neck, and a shaft; a plurality of nozzles position in or below the neck of the gas containment structure; a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles; one or more gas inlets fluidically coupled to the gas delivery lines for providing gas into the plurality of gas delivery lines; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; a gas seal positioned at a base of the gas containment structure; a laser pump source configured to generate an optical pump to sustain a plasma in a region of the gas containment structure within an inner gas flow within the vortex gas flow; and a light collector element configured to collect at least a portion of broadband light emitted from the plasma; a set of illumination optics configured to direct broadband light from the laser- sustained light source to one or more samples; a set of collection optics configured to collect light emanating from the one or more samples; and a detector assembly.
27. A plasma cell comprising: a gas containment structure for containing a gas; one or more gas inlets fluidically coupled to the gas containment structure and configured to flow the gas into the gas containment structure; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure, wherein the vortex gas flow direction through the plasma region is in an opposite direction of an inlet gas flow from the one or more inlets, wherein the gas containment structure is configured to receive an optical pump to sustain a plasma within an inner gas flow within the vortex gas flow.

29. A plasma cell comprising: a gas containment structure for containing a gas, wherein the gas containment structure comprises a body, a neck, and a shaft; a plurality of nozzles position in or below the neck of the gas containment structure; a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles; one or more gas inlets fluidically coupled to the gas delivery lines for providing gas into the plurality of gas delivery lines; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; and a gas seal positioned at a base of the gas containment structure, wherein the gas containment structure is configured to receive an optical pump to sustain a plasma within the vortex gas flow.
28. A plasma cell comprising: a gas containment structure for containing a gas; one or more gas inlets fluidically coupled to the gas containment structure and configured to flow the gas into the gas containment structure; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure, wherein the vortex gas flow direction through the plasma region is in an opposite direction of an inlet gas flow from the one or more inlets, wherein the gas containment structure is configured to receive an optical pump to sustain a plasma within an inner gas flow within the vortex gas flow.
29. A plasma cell comprising: a gas containment structure for containing a gas, wherein the gas containment structure comprises a body, a neck, and a shaft; a plurality of nozzles position in or below the neck of the gas containment structure; a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles; one or more gas inlets fluidically coupled to the gas delivery lines for providing gas into the plurality of gas delivery lines; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; and a gas seal positioned at a base of the gas containment structure, wherein the gas containment structure is configured to receive an optical pump to sustain a plasma within the vortex gas flow.
29. a method comprising: generating a vortex gas flow within a gas containment structure of a laser- sustained light source; generating pump illumination; directing, with a light collector element, a portion of the pump illumination into an inner gas flow within the vortex gas flow in the gas containment structure to sustain a plasma; and collecting a portion of broadband light emitted from the plasma with the light collector element and directing the portion of broadband light to one or more downstream applications.

28. A characterization system comprising: a laser-sustained light source comprising: a gas containment structure for containing a gas, wherein the gas containment structure comprises a body, a neck, and a shaft; a plurality of nozzles position in or below the neck of the gas containment structure; a plurality of gas delivery lines fluidically coupled to the plurality of nozzles and configured to deliver gas to the plurality of nozzles; one or more gas inlets fluidically coupled to the gas delivery lines for providing gas into the plurality of gas delivery lines; one or more gas outlets fluidically coupled to the gas containment structure and configured to flow gas out of the gas containment structure, wherein the one or more gas inlets and the one or more gas outlets are arranged to generate a vortex gas flow within the gas containment structure; a gas seal positioned at a base of the gas containment structure; a laser pump source configured to generate an optical pump to sustain a plasma in a region of the gas containment structure within an inner gas flow within the vortex gas flow; and a light collector element configured to collect at least a portion of broadband light emitted from the plasma; a set of illumination optics configured to direct broadband light from the laser- sustained light source to one or more samples; a set of collection optics configured to collect light emanating from the one or more samples; and a detector assembly.


Regarding claim 1, co-pending application ‘653 includes all limitations in claim 1 of the stated co-pending application ‘653.

Regarding claim 26, co-pending application ‘653 includes all limitations in claim 28 of the stated co-pending application ‘653.

Regarding claim 27, co-pending application ‘942 as modified above teaches all limitations in claim 28 of the stated co-pending application ‘942.

Regarding claim 28, co-pending application ‘942 as modified above teaches all limitations in claim 29 of the stated co-pending application ‘942.

Regarding claim 29, co-pending application ‘942 as modified above teaches all limitations in claim 28 of the stated co-pending application ‘942.


Allowable Subject Matter
Claims 10-11, 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claims 10-11, 14-17 are objected to as being dependent upon double patenting rejection of base claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831